Citation Nr: 0735413	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  04-38 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for left knee 
chondromalacia, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for right knee 
collateral ligament tear, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Newark, New Jersey, Department of Veterans 
Affairs (VA) Regional Office (RO).

In December 2004, the veteran testified at a personal hearing 
before a Hearing Officer at the RO.  A transcript of that 
hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  Left knee chondromalacia is currently primarily 
manifested by pain, and flexion limited to 110 degrees at 
most.  Ankylosis, recurrent subluxation or lateral 
instability, episodes of "locking," genu recurvatum, and 
malunion of the tibia and fibula are not shown.

2.  Right knee collateral ligament tear is currently 
primarily manifested by pain, and flexion limited to 112 
degrees at most.  Ankylosis, recurrent subluxation or lateral 
instability, episodes of "locking," genu recurvatum, and 
malunion of the tibia and fibula are not shown.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for left knee chondromalacia have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes (DCs), 5003, 5260, 5261 
(2007).

2.  The criteria for an evaluation in excess of 10 percent 
for right knee collateral ligament tear have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.7, 4.40, 4.45, 4.71a, DCs, 5003, 5258, 5260, 5261 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  In the context of a 
section 5103(a) notice error, such error is "presumed 
prejudicial, requiring reversal unless the VA can show that 
the error did not affect the essential fairness of the 
adjudication."  Sanders v. Nicholson, 487 F.3d 881, 889 
(Fed. Cir. 2007).  

By way of a February 2004 letter, which was issued before 
initial consideration of the claim on appeal, VA informed the 
veteran of his and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
pertaining to his claims.  In this letter the veteran was 
told that he could submit evidence showing that his service-
connected disabilities had increased in severity.  While this 
statement does not specifically tell the veteran what 
information is necessary to substantiate his claims, when 
taken in context of the whole letter the Board finds that a 
reasonable person would have interpreted this sentence as 
telling the veteran what was needed to substantiate his 
claims for increased ratings.  In any event, the Board finds 
no prejudice to the veteran as he has demonstrated actual 
knowledge of the evidence needed to substantiate his claims 
through his December 2004 testimony to a VA Hearing Officer.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

The Board also notes that the veteran was sent a notification 
letter in August 2005 that fully addressed all four notice 
elements.  The letter informed the veteran of what evidence 
was required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
informed that if he had any evidence in his possession 
pertaining to the claim, he should submit it to VA.  While 
the veteran's claims have not been readjudicated since this 
notification letter, the veteran has been given ample time to 
supplement the record and participate in the adjudicatory 
process.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The February 2004 notification letter did 
not include notice as to the last two elements; however, the 
Board finds no prejudice to the veteran.  See Bernard, supra.  
The veteran is appealing the degrees of disability, 
demonstrating that he has actual knowledge of this element.  
As there will be no further increase as a result of this 
decision, further information about effective dates is not 
needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record VA treatment records, 
private medical records, hearing transcripts, service 
personnel records, and service medical records.  There is no 
indication that any other treatment records exist that should 
be requested, or that any pertinent evidence has not been 
received.  VA examinations were provided in connection with 
these claims.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II. Increased Ratings

The veteran contends that his left and right knee 
disabilities are more disabling than currently evaluated by 
VA.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally id.; 38 C.F.R. § 4.1.  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Evaluation of a service connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.  

Included within 38 C.F.R. § 4.71a are multiple diagnostic 
codes that evaluate impairment resulting from 
service-connected knee disorders, including DC 5256 
(ankylosis), DC 5257 (other impairment, including recurrent 
subluxation or lateral instability), DC 5258 (dislocated 
semilunar cartilage), DC 5259 (symptomatic removal of 
semilunar cartilage), DC 5260 (limitation of flexion), 
DC 5261 (limitation of extension), DC 5262 (impairment of the 
tibia and fibula), and DC 5263 (genu recurvatum).  

According to DC 5257, which rates impairment resulting from 
other impairment of the knee, to include recurrent 
subluxation or lateral instability of this joint, a 
10 percent rating will be assigned with evidence of slight 
recurrent subluxation or lateral instability of a knee; a 
20 percent rating will be assigned with evidence of moderate 
recurrent subluxation or lateral instability; and a 
30 percent rating will be assigned with evidence of severe 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71a, DC 5257 (2007).  Pursuant to 38 C.F.R. §§ 4.40 and 
4.45, pain is inapplicable to ratings under DC 5257 because 
it is not predicated on loss of range of motion.  See Johnson 
v. Brown, 9 Vet. App. 7, 11 (1996).   

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence for "equitable and just decisions."  38 C.F.R. 
§ 4.6.  

Traumatic arthritis is rated analogous to degenerative 
arthritis under DC 5003.  See 38 C.F.R. § 4.71a, DCs 5003, 
5010 (2007).  Degenerative arthritis, when established by x-
ray findings, will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion to be combined, not added under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, DC 5003.  For purpose of rating 
disability from arthritis, the knee is considered a major 
joint.  38 C.F.R. § 4.45(f).  The diagnostic codes that focus 
on limitation of motion of the knee are DCs 5260 and 5261.

Normal range of motion of the knee is from zero degrees 
extension to 140 degrees flexion.  See 38 C.F.R. § 4.71a, 
Plate II.  Under DC 5260, a noncompensable rating will be 
assigned for limitation of flexion of the leg to 60 degrees; 
a 10 percent rating will be assigned for limitation of 
flexion of the leg to 45 degrees; a 20 percent rating will be 
assigned for limitation of flexion of the leg to 30 degrees; 
and a 30 percent rating will be assigned for limitation of 
flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, 
DC 5260.  Under DC 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 degrees; 
a 10 percent rating will be assigned for limitation of 
extension of the leg to 10 degrees; a 20 percent rating will 
be assigned for limitation of extension of the leg to 
15 degrees; a 30 percent rating will be assigned for 
limitation of extension of the leg to 20 degrees; a 
40 percent rating will be assigned for limitation of 
extension of the leg to 30 degrees; and a 50 percent rating 
will be assigned for limitation of extension of the leg to 
45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office 
of General Counsel has stated that compensating a claimant 
for separate functional impairment under DCs 5257 and 5003 
does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 
1997).  In this opinion, the VA General Counsel held that a 
veteran who has arthritis and instability of the knee may be 
rated separately under DCs 5003 and 5257, provided that a 
separate rating is based upon additional disability.  
Subsequently, in VAOPGCPREC 9-98 (August 14, 1998), the VA 
General Counsel further explained that if a veteran has a 
disability rating under DC 5257 for instability of the knee, 
and there is also x-ray evidence of arthritis, a separate 
rating for arthritis could also be based on painful motion 
under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (September 
17, 2004) (which finds that separate ratings under DC 5260 
for limitation of flexion of the leg and DC 5261 for 
limitation of extension of the leg may be assigned for 
disability of the same joint).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After a careful review of the evidence, the Board finds that 
the preponderance of such evidence is against a finding that 
the veteran warrants a higher evaluation for his left and 
right knee disabilities.

The veteran's service-connected left knee chondromalacia is 
currently evaluated as 20 percent disabling under DC 5014-
5258.  Hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the specific basis for the 
evaluation assigned.  In this case the 5014 code represents 
osteomalacia.  The additional code is shown after a hyphen.  
38 C.F.R. § 4.27 (2007).  Here, the veteran's service-
connected left knee chondromalacia is rated as analogues to 
dislocated semilunar cartilage.  38 C.F.R. § 4.20.  The 
veteran's service-connected right knee collateral ligament 
tear is currently evaluated as 10 percent disabling under DC 
5299-5259.  The 5299 code represents that his disability is 
most closely identified with the section dealing with 
injuries to the knee and leg.  The veteran's service-
connected right knee collateral ligament tear is rated as 
analogues to symptomatic removal of semilunar cartilage.  
38 C.F.R. § 4.20.

Private medical records show a history of medial meniscus 
tears in both knees, with loose bodies in the left knee.  
These reports note treatment for bilateral knee pain.  At his 
December 2004 personal hearing, the veteran stated that he 
had been told by doctors that he has constant deterioration 
in his knees.  The Board notes that hearsay medical evidence, 
as transmitted by a lay person, is not competent evidence 
because the connection between what a physician said and the 
lay person's account of what the physician purportedly said 
is simply too attenuated and inherently unreliable to 
constitute medical evidence.  Robinette v. Brown, 8 Vet. App. 
69, 77 (1995).  Regardless, medical professionals have 
reported that the veteran has osteoarthritis in both knees.  
  
The veteran was provided with a VA examination in April 2005 
and the diagnosis given was bilateral osteoarthritis with 
patellofemoral syndrome or chondromalacia of bilateral knees, 
mild to moderate in severity.  The examiner also noted in his 
diagnosis that in regards to the lateral collateral ligament 
tear, the veteran had good end point on physical examination 
of his right knee and appears it should have been healed 
after more than 30 years.  At this examination, the veteran 
reported having constant bilateral knee pain.  On 
examination, the veteran had zero to 120 degrees of extension 
to flexion in both his right and left knee.  The examiner 
noted bilateral anterior knee tenderness, but no joint line 
tenderness.  Varus and valgus stress was reported as negative 
for instability.  There was lateral tracking of the patella 
bilaterally.  Repetitive motion of both knees times 5 
produced pain, weakness, fatigue, and lack of endurance 
following repetitive use as per the veteran.  The examiner 
reported strength testing was 5/5 on both lower extremities.

Previous findings from an April 2004 VA examination were 
similar.  At that examination the veteran had active and 
passive flexion of 112 degrees and extension to zero degrees 
in the right knee, and left knee flexion to 110 degrees and 
extension to zero degrees.  The examiner reported no 
instability or ankylosis, but that there was edema and 
effusion.  The examination findings from this examination 
were more specific as to any additional functional loss due 
to pain, weakness, fatigue, and lack of endurance on movement 
of the joint.  The examiner reported that "left knee range 
of motion" done five times showed decrease in range of 
motion from 112 degrees to 102 degrees.  (Emphasis added.)  
The examiner also reported "left knee range of motion, no 
change and pain increased 30%."  (Emphasis added.)  The 
Board believes this to be a typographical error, and that the 
examiner was actually referring to the right knee in the 
first statement as later in the report the examiner states 
that right knee flexion was to 112 degrees.  In any event, at 
most, the veteran lost 10 degrees of flexion in at least one 
of his knees after repetitive motion.  The examiner noted 
evidence of painful motion, fatigue and weakness.  Weakness 
was reported as mild.  

The veteran's right knee disability is currently rated by 
analogy to symptomatic removal of semilunar cartilage and a 
higher schedular evaluation for dislocated semilunar 
cartilage is available.  However, for the veteran to warrant 
a higher evaluation based on disability related to semilunar 
cartilage, he would have to have frequent episodes of 
"locking," pain, and effusion into the joint.  See 
38 C.F.R. § 4.71a, DC 5258.  The April 2004 VA examiner did 
report pain and effusion in the right knee; however, there is 
no indication that the veteran has frequent episodes of 
"locking" of the right knee.  Neither VA examiner has noted 
this condition and none of the private medical records on 
file note this condition.  Simply put, no episodes of 
"locking" of the right knee are shown.  This is evidence 
against a finding that the veteran has "frequent" episodes 
as would be required for a higher evaluation.  The veteran's 
left knee disability is currently assigned the highest 
schedular evaluation available, 20 percent, for dislocated 
semilunar cartilage.      

The competent medical evidence of record shows that the 
veteran's left and right knee disabilities do not warrant a 
higher evaluation.  Ankylosis, recurrent subluxation or 
lateral instability, episodes of "locking," genu 
recurvatum, and malunion of the tibia and fibula are not 
shown.  Medical professionals have specifically reported no 
ankylosis and no instability.  Accordingly, evaluation under 
DCs 5256, 5257, 5258, 5262, 5263 is not appropriate.  See 
38 C.F.R. § 4.71a, DCs 5256, 5257, 5258, 5262, 6263 (2007).  
Osteoarthritis of both knees is shown by the competent 
medical evidence and the veteran's left and right knee 
disabilities are best evaluated under the diagnostic codes 
dealing with limitation of motion.  

Regarding the left knee, currently evaluated as 20 percent 
disabling, the veteran would have to have flexion limited to 
15 degrees or extension limited to 20 degrees to warrant a 
higher evaluation.  For the right knee disability to warrant 
an evaluation in excess of the currently assigned 10 percent 
rating, the veteran would need flexion limited to 30 degrees 
or extension limited to 15 degrees.  Limitation of motion to 
these levels is not shown.  At worst, the veteran's range of 
motion has been reported as zero to 112 degrees for the right 
knee and zero to 110 degrees for the left knee.  The examiner 
noted a 10 degree loss of flexion in one knee after repeated 
use.  Subtracting 10 degrees of flexion for either knee still 
does not bring the limitation of motion anywhere close to the 
requisite loss for a higher evaluation.  Accordingly, a 
higher evaluation based on arthritis and limitation of motion 
is not warranted.  See 38 C.F.R. §§ 4.71a, DCs 5003, 5260, 
5261.  

The Board has considered the applicability of DeLuca v. 
Brown, 8 Vet. App. 202, including whether there is a basis 
for assigning higher ratings due to additional limitation of 
motion resulting from pain or functional loss.  See 38 C.F.R. 
§§ 4.40 and 4.45.  There is no question in this case that 
pain is a component of the veteran's disabilities.  
Nevertheless, the Board finds that the effects of pain 
reasonably shown to be due to the veteran's service-connected 
left and right knee disabilities are contemplated in the 
respective 20 and 10 percent ratings currently assigned.  
There is no indication that pain, fatigue, weakness, and lack 
of endurance, due to either of these disabilities, causes 
functional loss greater than that contemplated by the 
evaluations currently assigned by the RO.  See 38 C.F.R. 
§ 4.40; DeLuca, supra.

The veteran is competent to report his symptoms.  To the 
extent that the veteran has asserted that he warrants higher 
evaluations than currently assigned for his left and right 
knee disabilities, the Board finds that the preponderance of 
the evidence does not support his contentions, for all the 
reasons stated above.  The Board is responsible for weighing 
all of the evidence and finds that the preponderance of it is 
against an evaluation in excess of 20 percent for left knee 
chondromalacia and in excess of 10 percent for right knee 
collateral ligament tear, and there is no doubt to be 
resolved.  Gilbert, 1 Vet. App. at 55.  

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2007) is in order.  The Schedule for Rating 
Disabilities will be used for evaluating the degree of 
disabilities in claims for disability compensation.  The 
provisions contained in the rating schedule will represent as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.  Id.  In the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is: a finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1, states that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the 20 percent evaluation for left knee 
chondromalacia and the 10 percent evaluation for right knee 
collateral ligament tear are clearly contemplated in the 
Schedule and that the veteran's service-connected 
disabilities are not so exceptional nor unusual such as to 
preclude the use of the regular rating criteria. 


ORDER

Entitlement to an increased rating for left knee 
chondromalacia, currently evaluated as 20 percent disabling 
is denied.  

Entitlement to an increased rating for right knee collateral 
ligament tear, currently evaluated as 10 percent disabling is 
denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


